Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, and 13 is objected to because of the following informalities: 
Claims 1, 3, and 13 recites the terms “n-bit” and “m-bit” that are objected to because the claimed limitations do not define what the range and bounds of these terms are.  However, the specification provides support that n may be unity (understood to mean 1) and m may be greater than unity (greater than 1); therefore, the claims should be amended to properly clarify and define what is meant by “n-bit” and “m-bit,” specifically, identifying what the variables “n” and “m” are.  For examination purposes, since the claims do not provide a definition, the examiner has applied the broadest reasonable interpretation where n-bit and m-bit can be any value (i.e. 1 or greater).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (US 9470520) in view of Ahmad et al. (US 20180248559).

With respect to claim 1, Schwarz discloses a signal peak detection apparatus [Fig. 7] comprising: 
an analogue signal source input (sensor 60) [Col 4; ln 59-67]; 
a gradient direction measurement unit configured to provide waveform portion-specific gradient data (characterized by differentiator indicating a time derivative and thereby a slope of the signal) in an n-bit digital output format (characterized in “output of the differentiator 72 can be a slope signal 102 that, like the other signals described herein, can be an analog signal, a digital signal”) [Col 6; ln 64-67 to Col 7; ln 1-12];
a waveform analyser (e.g. combination of the differentiator and the comparator can combine to form an element) comprising a bitstream state change detector (characterized by comparator 74, which determines change in state, such as when time derivative equals or is less than zero, or when slope of pulse is below a threshold) and an m-bit input operably coupled thereto (m-bit input under BRI is considered met by an input since m can be any number & the differentiator output can be a digital signal (represented in bits) ), the m-bit input being operably coupled to the gradient direction measurement unit (comparator and differentiator are operably connected [see Fig. 7]) [Col 7; ln 9-64]

Schwarz fails to disclose a plurality of analogue temporary storage units operably coupled to the analogue signal source input, each analogue temporary storage unit being configured in successive time-window relation to a preceding analogue temporary storage unit of the plurality of analogue temporary storage units.
Ahmad discloses a plurality of analogue temporary storage units operably coupled to the analogue signal source input, each analogue temporary storage unit being configured in successive time-window relation to a preceding analogue temporary storage unit of the plurality of analogue temporary storage units [Par. 0008] & [Par. 0107].  Ahmad additionally teaches implement such a sample and hold 

It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention of Schwarz with Ahmad to further implement a plurality of analogue temporary storage units operably coupled to the analogue signal source input, each analogue temporary storage unit being configured in successive time-window relation to a preceding analogue temporary storage unit of the plurality of analogue temporary storage units motivated by a desire to use of a known technique to improve similar devices(methods products) in the same way (KSR) and to provide a more practical and cost effective approach when analyzing an analog input signal to find phase and peak information (see Ahmad [Par. 0002-0003].

With respect to claim 2, Schwarz discloses the apparatus according to Claim 1, further comprising: 
an analogue signal source (signal 100 such as output from a photo diode) operably coupled to the analogue signal source input (sensor 60) and configured to provide, when in use, a waveform comprising a peak [Col 6; ln 56-63].

With respect to claim 3, Schwarz discloses the apparatus according to Claim 2, wherein the bitstream state change detector is configured to receive, when in use, gradient data via the m-bit input unit (comparator and differentiator are operably connected [see Fig. 7]) and to identify a change in state of first received waveform portion-specific gradient data corresponding to the peak of the waveform and a first time corresponding to the peak (characterized by comparator 74, which determines change in state, such as when time derivative equals or is less than zero, or when slope of pulse is below a threshold) [Col 7; ln 9-64].

With respect to claim 4, Schwarz discloses the apparatus according to Claim 3, wherein the bitstream state change detector is configured to identify a second time corresponding to second received waveform portion-specific gradient data immediately preceding the identified change in state in the first received waveform portion-specific gradient data (characterized by an alternative embodiment wherein, if the threshold value is reached during the pulse, the pulse will initially rise passed the threshold value and then descend back passed the threshold value. A peak time can then be calculated as a time between the two times the threshold value was passed) [Col 7; ln 9-64].

With respect to claim 5, Schwarz discloses the apparatus according to Claim 4, wherein the waveform analyser is configured to calculate a mid-point between the first and second times (characterized by an alternative embodiment wherein, if the threshold value is reached during the pulse, the pulse will initially rise passed the threshold value and then descend back passed the threshold value. A peak time can then be calculated as a time between the two times the threshold value was passed) [Col 7; ln 9-64].

With respect to claim 9, Schwarz fails to explicitly disclose the apparatus as claimed according to Claim 2, wherein the gradient direction measurement unit is configured to provide a multi-bit output. 
However, Schwarz does teach that the output slope signal can be represented as a digital signal [Col 7; ln 9-11]; therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Schwarz to implement the digital output signal as an multi-bit output motivated by a desire to reasonably and efficiently implement comparison 

With respect to claim 12, Schwarz discloses the apparatus according to Claim 1, further comprising: 
a current-to-voltage conversion unit having an input operably coupled to the analogue signal source input (characterized by the output from the pulse receiving sensor 60 can be amplified, such as with a transimpedance amplifier), and an output operably coupled to the plurality of analogue temporary storage units [Col 6; ln 56-63].

With respect to claim 14, Schwarz discloses a distance measurement apparatus (Lidar sensor) [Col 1; ln 38-45] comprising: 
a distance calculation unit (processor) operably coupled to a signal peak detection apparatus according to Claim 3 [Col 2; ln 4-20]; (The processor can be configured to receive information from the sensors, indicating a position of the object relative to the LiDAR sensor. Further, the processor can be configured to measure the intensity of the pulse being reflected by the window)
wherein the distance calculation unit is configured to calculate a distance using the first time [Col 2; ln 49-59] (The signal indicative of the time derivative or slope can be compared with a reference slope, and a peak detected signal can be outputted when the signal indicative of the time derivative or slope passes the reference slope. The time of the peak detected signal can be measured to indicate a time of receipt of the reflected electromagnetic pulse from the object. Further, the time of receipt of the reflected electromagnetic pulse can indicate a distance from the object)

With respect to claim 15, Schwarz discloses a method of signal peak detection, the method comprising: 
receiving an analogue waveform comprising a peak [Col 6; ln 56-67]; 
determining a plurality of gradient directions (characterized by output of the differentiator which indicates a time derivative or slope of the intensity of the pulse) [Col 7; ln 1-16] in respect of successive portions of the waveform [Col 7; ln 35-38] (If the reference intensity is not met, the slope can continue to be output by the differentiator 72 and processed by the comparator 74), thereby providing a plurality of gradient directions; (by measuring when an intensity of the pulse passes a particular threshold value. If the threshold value is reached during the pulse, the pulse will initially rise passed the threshold value and then descend back passed the threshold value. A peak time can then be calculated as a time between the two times the threshold value was passed) [Col 7; ln 51-58]
arranging the plurality of gradient directions in time order (characterized and inherently time ordered by identifying time arrival by measuring midpoint between the two times the threshold was passed) [Col 7; ln 51-58] wherein; and 
analysing the plurality of gradient directions and identifying a change in state in the plurality of gradient directions [Col 7; ln 33-59] (Characterized by the analysis to determine if the slope signal was met the threshold, continuing to output the slope when the threshold has not been met, and determining a state change based on the slope signal meeting the conditions of the threshold).

Allowable Subject Matter
Claims 6-8, 10-11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, claim 6 distinguishes over the closest available prior art because none of the prior art, either singularly or in combination, anticipates or renders obvious “wherein the gradient direction measurement unit is configured to calculate a plurality of binary gradients successively in respect of a plurality of portions of the waveform.” (see underlined for emphasis)

Regarding claims 7-8, and 10, claims 7-8, and 10 distinguish over the closest available prior art because none of the prior art, either singularly or in combination, anticipates or renders obvious “a plurality of gradient direction measurement units respectively operably coupled to the plurality of analogue temporary storage units, the plurality of gradient direction measurement units comprising the gradient direction measurement unit.” (see underlined for emphasis)

Regarding claim 11, claim 11 distinguishes over the closest available prior art because none of the prior art, either singularly or in combination, anticipates or renders obvious “a summation unit operably coupled to the gradient direction measurement unit; and 
the summation unit is configured to sum signals received, when in use, from the gradient direction measurement unit.”  (see underlined for emphasis)

Regarding claim 13, claim 13 distinguishes over the closest available prior art because none of the prior art, either singularly or in combination, anticipates or renders obvious wherein the waveform analyser further comprises “a filter unit operably coupled between the m-bit input of the waveform analyser and the bit stream state change detector.” (see underlined for emphasis)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lewis (US 2012/0185209) discloses an optical distance measurement device including teaching regarding the return signal is detected and converted into digital signals by the receiver via a reception channel through the use of edge transitions rather than logic levels from one or more comparator outputs to reconstruct the return signal waveform. Waveform acquisition and reconstruction are based on edge sampling. Methods of providing optical feedback using a moving waveguide in time-of-flight distance measurements are also disclosed [see abstract].

Warburton (US 2018/0113203) discloses interpolation measurement of the arrival time and/or amplitude of a digitized electronic pulse including a digital processing technique for measuring the time of arrival of a digitized electronic signal pulse for in-line implementation in a field programmable gate array or digital signal processor [see abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198.  The examiner can normally be reached on Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERENCE E STIFTER JR/               Examiner, Art Unit 2865                                                                                                                                                                                         


/MOHAMMAD K ISLAM/               Primary Examiner, Art Unit 2864